SUMMARY ORDER

Petitioner challenges his conviction under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), via habe-as corpus petition pursuant to 28 U.S.C. § 2254. This Court considered and rejected a habeas petition by Petitioner’s co-defendant at trial that presented the same issue on the same factual record. Martinez v. Kelly, 253 Fed.Appx. 127 (2d Cir.2007). Summary orders do not have prec-edential value. Nor are we bound by these orders except to the extent they establish the law of the case, res judicata, or collateral estoppel.1 However, we agree with the conclusion of that panel that the state court did not unreasonably apply federal law as clearly established by the Supreme Court of the United States at the time of conviction. See 28 U.S.C. § 2254(d); Policano v. Herbert, 507 F.3d 111, 115 (2d Cir.2007); see also Overton v. Newton, 295 F.3d 270, 278-79 (2d Cir.2002).
Accordingly, the judgment of the district court dismissing the petition for habeas corpus relief is hereby AFFIRMED.

. These exceptions do not apply here.